DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11126224. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the application under examination are broader than the claims of the patent as shown in the claim mapping table below:
Application under examination 
U. S. Patent 11126224
1. A wearable device comprising: a body having a first portion and a second portion; a first speaker connected to the first portion of the body; a second speaker connected to the second portion of the body; a first microphone connected to the first portion of the body; a second microphone connected to the second portion of the body; a processor; a memory accessible to the processor; and programming in the memory, wherein execution of the programming by the processor configures the wearable device to perform functions, including functions to: selectively 






4. (Original) The wearable device of claim 3, wherein the function to alternate alternates at a rate faster than 40 cycles per second to simulate stereophonic sound.
5. The wearable device of claim 2, wherein the function to alternate between activating the first speaker to emit the first output sound signal and the second microphone to capture the first input sound signal while the first microphone and the second speaker are deactivated, and activating the second speaker to emit the second output sound signal and the first microphone to capture the second input sound signal while the second microphone and the first speaker are deactivated further comprises: the first microphone converting the first input audio input signal into a first input sound channel and the second microphone converting the second input audio signal into a second input sound channel, 


6. (Original) The wearable device of claim 2, wherein execution of the programming by the processor further configures the wearable device to perform functions to: perform acoustic echo cancellation on the second input sound signal from the first microphone and the first input sound signal from the second microphone, and on the first output sound signal to the first speaker and the second output sound signal to the second speaker.
7. The wearable device of claim 1, wherein the wearable device further includes: a first transducer, wherein the first microphone and the first speaker are co-located in the first transducer.
7. (Original) The wearable device of claim 1, wherein the wearable device further includes: a first transducer, wherein the first microphone and the first speaker are co-located in the first transducer.
8. The wearable device of claim 1, wherein: the wearable device is an eyewear device comprising a first temple, a second temple, and a frame coupled between the first temple and the second temple, the frame having a first section and a 


9. (Original) The wearable device of claim 8, wherein: the first section of the frame further comprises: a first chunk that is integrated into or connected to the first section of the frame; the first microphone and the first speakers are connected to the first chunk; and the second section of the frame further comprises: a second chunk that is integrated into or connected to the second portion of the frame; the second microphone and the second speaker are connected to the second chunk.
10. The wearable device of claim 8, wherein: the first speaker is connected to the first temple.
10. (Original) The wearable device of claim 8, wherein: the first speaker is connected to the first temple.

11. (Original) The wearable device of claim 10, wherein; the first microphone is connected to the first temple.
12. The wearable device of claim 1, wherein: the wearable device is a smartwatch comprising a body having a first fastener, a second fastener, and a frame coupled between the first and second fasteners, the frame having a first section and a second section, the body having a first portion including the first section of the frame and the first fastener and a second portion including the second section of the frame and the second fastener; the first fastener is a buckle connected to the first section of the frame; the second fastener is a strap connected to the second section of the frame; the first microphone and the first speaker are connected to the first fastener; and the second microphone and the second speaker are connected to the second section of the frame.
12. (Original) The wearable device of claim 1, wherein: the wearable device is a smartwatch; the first fastener is a buckle connected to the first section of the frame; the second fastener is a strap connected to the second section of the frame; the first microphone and the first speaker are connected to the first fastener; and the second microphone and the second speaker are connected to the second section of the frame.
13. The wearable device of claim 1, wherein: the wearable device is a smartwatch comprising a body having a first fastener, a second fastener, and a frame coupled between the first and 




15. (Currently Amended) A method for use with a wearable device including a body including a first fastener, a second fastener, and a frame coupled between the first and second fasteners, the frame having a first section and a second section, the body having a first portion including the first section of the frame and the first fastener and a second portion including the second section of the frame and the second fastener, the wearable device further including a first speaker and a first microphone connected to the first portion of the body and a second speaker and a second microphone connected to the second portion of the body, the method comprising: selectively activating the first speaker selectively activating the second microphone; emitting a first output 

16. (Original) The method of claim 15, wherein the method further includes: emitting a second output sound signal via the activated second speaker while the second microphone and the first speaker are deactivated; capturing a second input sound signal via the activated first microphone during the emitting of the second output sound signal by the activated second speaker; and alternating between activating the first speaker to emit the first output sound signal and the second microphone to capture the first input sound signal while the first microphone and the second speaker are deactivated, and activating the second speaker to emit the second output sound signal and the first microphone to capture the second input sound signal while the second microphone and the first speaker are deactivated.

17. (Currently Amended) The method of claim 16, wherein the method further includes: the first speaker converting a first output audio channel into the first output sound signal, and the second speaker converting a second output audio channel into the second output sound signal, wherein the first output sound signal and the second output sound signal are combined to create a stereophonic sound signal.
18. The method of claim 17, wherein alternation occurs at a rate faster than 40 cycles per second to simulate stereophonic sound.
18. (Original) The method of claim 17, wherein alternation occurs at a rate faster than 40 cycles per second to simulate stereophonic sound.
19. The method of claim 16, wherein the method further includes: the first microphone converting the first input audio signal into a first input sound channel, and the second microphone converting the second input audio signal into a second input sound channel, wherein the first input sound channel and the second input sound channel are combined to create a stereophonic electrical signal.
19. (Currently Amended) The method of claim 16, wherein the method further includes: the first microphone converting the first input audio signal into a first input sound channel, and the second microphone converting the second input audio signal into a second input sound channel, wherein the first input sound channel and the second input sound channel are combined to create a stereophonic electrical signal.
20. The method of claim 16, wherein the method further includes: performing acoustic echo cancellation on the second input sound signal 



Allowable Subject Matter
Claims 1-20 would be allowed over prior art of record if the nonstatutory double patenting rejection is overcome.
Most relevant prior art of record is Shurman (WO 98/072989) hereinafter Shurman.
Regarding claim 1, Shurman teaches A wearable device (“wearable device echo reduction system 800” in ¶[0065] and Fig. 8) comprising: a body (130 in Fig. 8) comprising a body having a first portion (In Fig. 8 the body 130 has a first portion comprised of first fastener 148 and first section of frame 132 connected at hinge 150) and a second portion (second portion in Fig. 8 Is comprised of body 130 on the right, second fastener 149 and second section of frame 132 connected to body at hinge 151); a first speaker connected to the first portion of the body (138 in Fig. 8); a second speaker connected to the second portion of the body (139 in Fig. 8); a first microphone connected to the first portion of the body (140 in Fig. 8); a second microphone connected to the second portion of the body (141 in Fig. 8); a processor (“digital sound processing circuits” in Page 28, Line 5 and Audio circuit 41 in Fig. 1); a memory accessible to the processor (implicit since a memory of some kind must be present with the digital processing circuit in order to function); Shurman does not specifically disclose  and programming in the memory, wherein execution of the programming by the processor configures the wearable device to perform functions, including functions to: selectively activate the first speaker ; selectively activate the second microphone; emit a first output sound signal via the activated first speaker while the first 
The following is the reason for would be allowance of claim 1:
Shurman alone or in combination with any other prior art of record does not specifically disclose, suggest nor render obvious the limitations wherein the device further comprises programming in the memory, wherein execution of the programming by the processor configures the wearable device to perform functions, including functions to: selectively activate the first speaker ; selectively activate the second microphone; emit a first output sound signal via the activated first speaker while the first microphone and the second speaker are deactivated; and capture a first input sound signal via the activated second microphone during the emission of the first output sound signal by the activated first speaker, 
Therefore the claim would be allowed for the limitations above in combination with all the other limitations of the claim if the nonstatutory double patenting rejection is overcome.
Regarding claims 2-14, claims would be allowed for their dependency on allowed claim 1 if the nonstatutory double patenting rejection is overcome.
Regarding claim 15, claim would be allowed for being the method comprising at least the same elements and performing at least the same functions performed by the device of would be allowed claim 1 (see reasons for would be allowance of claim 1 above).
Regarding claims 16-20, claims would be allowed for their dependency on allowed claim 15 if the nonstatutory double patenting rejection is overcome.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMMAR T HAMID whose telephone number is (571)272-1953. The examiner can normally be reached M-F 9-5, Eastern time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 5712727848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMMAR T HAMID/Examiner, Art Unit 2654